Bard, Attorney General,
We have your letter of July 20,1938, in which you asked to be advised concerning the liability and responsibility of mine foremen and assistant mine foremen in the bituminous mines of Pennsylvania.
Two questions are involved in your request, as follows:
1. Can the mine foreman or the assistant mine foreman delegate the authority and responsibility placed upon him to other persons?
2. Can the mine foreman or the assistant mine foreman supervise the work involved in making more than one fall at the same time, or must he remain in one particular place until all necessary work in making the fall in that place has been completed?
*457We shall first answer question no. 1.
The Act of May 31, 1923, P. L. 481, provides for the appointment of a board of examiners to examine applicants for certificates of qualification of mine foremen, assistant mine foremen, and fire bosses in the bituminous coal mines of the Commonwealth.
Section 6 of the Act of 1923, as amended by the Act of July 1, 1937, P. L. 2479, provides as follows:
“Applicants for certificates of qualification as mine foremen, assistant mine foremen, and fire bosses shall be citizens of the United States, of good moral character and of known temperate habits, at least twenty-three years of age, and shall have had an aggregate of at least five years’ practical experience, after sixteen years of age, as miners or mining engineers, or men of general work inside of the bituminous mines of Pennsylvania: Provided, That graduates in the coal mining course of a recognized institution of learning may, after examination, be granted certificates of qualification by the examining board as mine foremen, assistant mine foremen, and fire bosses, if possessed of an aggregate of not less than three years’ practical experience as miners or men of general work inside of the bituminous mines of Pennsylvania. Applicants for certificates of qualification as first grade mine foremen, first grade assistant mine foremen, and fire bosses shall also have had experience in bituminous mines in Pennsylvania that generate explosive gas. . . .
“Certificates of qualification as mine foremen shall be of two grades, namely: Certificates of first grade shall be granted to persons who have given to the examining board satisfactory evidence of their ability to perform the duties of mine foremen in gaseous mines, and who shall have received an average of at least eighty per centum in each examination. Certificates of second grade shall be granted to persons who have given to the examining board satisfactory evidence of their ability to perform the duties of mine foremen in nongaseous mines, *458and who shall have received at least eighty per centum in the second grade examination. . . .
“Certificates of qualification as second grade assistant mine foremen shall be granted to persons who have given to the examining board satisfactory evidence of their ability to perform the duties of assistant mine foremen in nongaseous mines, and who shall have received at least seventy per centum in the second grade examination.
“Certificates of qualification as fire bosses shall be granted to persons who have given to the examining board satisfactory evidence of their ability to perform the duties of fire bosses in gaseous mines, and who shall have received an average of at least seventy-five per centum in the examination: Provided, however, That all applicants who have passed a satisfactory written examination shall also pass a satisfactory oral examination, but the examining board shall have authority to exempt any applicant from the oral examination for justifiable reasons.”
Section 2 of the same act, amending section 10 of the 1923 act, provides as follows:
“It shall be unlawful for any operator, manager, or superintendent to employ as mine foreman in a bituminous mine, or as assistant mine foreman in a bituminous mine, any person who has not obtained the proper certificate of qualification required by this act: Provided, That certificates of qualification or service heretofore granted shall have equal value with certificates of qualification granted under this act. And it shall be unlawful for any operator, manager, superintendent, or mine foreman to employ as fire boss in a bituminous mine any person who has not obtained the proper certificate of qualification under this act: Provided, That certificates of qualification as fire boss granted under the acts of June nine, one thousand nine hundred and eleven (Pamphlet Laws, seven hundred and fifty-six), and May fifteen, one thousand eight hundred and ninety-three (Pamphlet Laws, fifty-two), shall have equal value with certificates of qualification granted under this act: Provided, how*459ever, That in an emergency, the mine foreman may deputize temporarily a competent person or persons to act as assistant mine foremen or fire bosses, but this authority shall not be exercised by the mine foreman so long as certified assistant foremen or certified fire bosses are available in the mine.”
Therefore, it is clear that before a person can serve in the capacity of mine foreman, assistant foreman, or fire boss, he shall possess certain necessary qualifications and be the holder of a certificate issued by the board of examiners evidencing these facts. The Act of 1937, supra, prescribing the qualifications of mine foremen, assistant mine foremen, and fire bosses, was intended to guarantee to the bituminous coal industry men with sufficient knowledge and experience to protect the mine workers and the property, with the view that the mines would be operated so as to protect human life and property, and must be strictly construed to carry out its primary purpose. It, therefore, necessarily follows that only those possessing the necessary qualifications shall act as mine foremen, assistant mine foremen, and fire bosses, and that a mine foreman or assistant mine foreman cannot delegate to other persons the authority and responsibility placed upon him.
We shall now proceed to answer your second question:
Can the mine foreman or the assistant mine foreman supervise the work involved in making more than one fall at the same time, or must he remain in one particular place until all necessary work in making the fall in that place has been completed?
Section 10 of article IV of the Act of June 9, 1911, P. L. 756, as amended by the Act of July 1, 1937, P. L. 2486, provides in part:
“In all mines the mine foreman shall employ a sufficient number of assistants to insure a visit to each working place during each shift, either by himself or by his assistants while the employes are at work, and in all mines or portions of mines in which fire bosses are not regu*460larly employed, the mine foreman shall, if in the judgment of the inspector of the district the roof conditions require extraordinary supervision, employ a sufficient number of assistants to insure two visits to each working place during each shift, either by himself or his assistants, while the employes are at work in such mines or portions of mines, and in all mines the interval of time between visits shall be arranged so as to secure the most efficient and effective supervision. In addition thereto, the mine foreman or the assistant mine foreman shall give special care, oversight, and attention to the men drawing pillars, particularly when falls are thereby being made.”
In this paragraph, the mine foreman is required to employ a sufficient number of assistants to insure at least one visit to each working place during each shift, either by himself or his assistants, while the employes are at work; and in mines where fire bosses are not regularly employed, the mine foreman shall, if, in the judgment of the inspector of the district, the roof conditions require extraordinary supervision, employ a sufficient number of assistants to insure two visits during each shift; and when pillars are being drawn, in addition to the required visits by foremen and assistant foremen, special care, oversight, and attention are required to be made by the foreman and assistants.
It is a fair inference that the legislature intended that greater care and more careful supervision be given the places when great danger exists, such as when pillars are being drawn and falls are thereby being made. The law requires that when the roof condition is dangerous, the inspector may require two visits per shift and in extreme cases, as when pillars are being drawn, in addition to two visits per shift, special care and attention be given to the work by the foreman and assistants. In our opinion this does not mean that a foreman or assistant shall be present at all times when falls are being made as it would have said so in express language if it was so intended. We be*461lieve the legislature intended that when falls are occurring in addition to two visits per shifts, special care and attention be given to the work.
We are of the opinion, therefore, that the foremen or assistant foremen can supervise the work involved in making more than one fall at one and the same time.
It is our opinion, and you are therefore advised, that a mine foreman or assistant mine foreman may not delegate the authority and responsibility placed upon him to other persons. You are further advised that a mine foreman or assistant mine foreman may supervise the work involved in making more than one fall at one and the same time and is not required to be present all of the time.